IN THE SUPREME COURT OF IOWA
                              No. 18–2222

                         Filed January 31, 2020


STATE OF IOWA,

      Appellee,

vs.

JEFFREY ALAN MEYERS,

      Appellant.


      Appeal from the Iowa District Court for Guthrie County, Paul R.

Huscher (suppression hearing), and Michael K. Jacobsen (trial), Judges.



      A defendant appeals his conviction for boating while intoxicated,

challenging the denial of his motion to suppress. AFFIRMED.



      Robert G. Rehkemper of Gourley, Rehkemper & Lindholm, P.L.C.,

West Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Thomas J. Ogden, Assistant

Attorney General, Brenna Bird, County Attorney, and Timothy D. Benton,

Assistant County Attorney, for appellee.
                                     2

MANSFIELD, Justice.

      This “blue light special” presents an important question about the

status of Lake Panorama and several other recreational lakes in the State

of Iowa that were created by damming our rivers.

      On a midsummer evening, two officers of the Iowa Department of

Natural Resources (DNR) were patrolling Lake Panorama. They observed

a pontoon boat displaying blue lights. They stopped the boat for violating

Iowa Code section 462A.12(4) (2018). That statute provides, “No person

shall operate on the waters of this state under the jurisdiction of the
conservation commission any vessel displaying or reflecting a blue light or

flashing blue light unless such vessel is an authorized emergency vessel.”

Id.

      The stop revealed that the operator of the boat appeared to be

intoxicated. He was arrested and ultimately convicted of boating while

intoxicated in violation of Iowa Code section 462A.14(1). Before trial, he

filed a motion to suppress, asserting that Lake Panorama was not “waters

of this state under the jurisdiction of the conservation commission.” See

id. § 462A.12(4). Therefore, he argued, section 462A.12(4) did not apply

and there was no probable cause for the stop. The district court denied

the motion to suppress, but it forms the basis for the current appeal.

      On appeal, we hold that the officers had probable cause to stop the

operator’s vessel because the DNR has jurisdiction over Lake Panorama

and it is not a “privately owned lake” as defined in section 462A.2(31). See

id. § 462A.2(31). When Lake Panorama was created in 1970 by damming

the Middle Raccoon River, it remained accessible to the public by boat

coming down the river from the northwest. Although the property owners
association has attempted to block off that access, this does not change
                                     3

the character of the body of water as belonging to the people of Iowa.

Accordingly, we affirm the operator’s conviction.

      I. Background Facts and Proceedings.

      On the evening of July 7, 2018, two conservation officers employed

by the DNR were participating in a “saturation patrol” on Lake Panorama.

The patrol involved several officers in boats enforcing the navigation laws

on the lake. The boats had been launched from a slip rented to the DNR

by the Lake Panorama Association (LPA), an association of private property

owners who own the land around the lake.
      At around 10:45 p.m., the officers observed a pontoon boat

displaying blue lights. The boat was being operated by the defendant,

Jeffrey Meyers, and had eight passengers, including four young children.

The officers stopped the boat for violating Iowa Code section 462A.12(4),

which prohibits the display of a blue light by a vessel operating in “the

waters of this state under the jurisdiction of the conservation commission.”

The officers proceeded to do a routine safety inspection of the vessel,

looking for required equipment. One of the officers, who had closer contact

with Meyers, noticed he had “some slurred speech, bloodshot watery eyes,

[and] smelled of alcohol.” There was an open beer container at his position

on the boat. When Meyers was asked to retrieve the fire extinguisher, he

fumbled the latch. Meyers failed field sobriety tests and a preliminary

breath test. He was arrested. At the Guthrie County Sheriff’s Office, a

chemical test revealed that Meyers had a blood alcohol content of .173.

      Meyers was charged with one count of boating while intoxicated in

violation of Iowa Code section 462A.14(1) and four counts of child

endangerment in violation of Iowa Code section 726.6(1)(a). He moved to
suppress the results of the July 7 stop, urging that it violated both the

Fourth Amendment of the United States Constitution and article I,
                                           4

section 8 of the Iowa Constitution. Specifically, Meyers maintained the

stop was unlawful because the prohibition on operating a vessel with a

blue light applied only to “waters of this state under the jurisdiction of the

conservation commission,” a term that excludes “privately owned lakes.”

See Iowa Code § 462A.2(22) (defining “navigable waters”); id. § 462A.2(31)

(defining “privately owned lake”); id. § 462A.2(45) (defining “waters of this

state under the jurisdiction of the commission”); id. § 462A.12(4)

(prohibiting the use of blue lights on waters of this state for nonemergency

vessels). Meyers asserted that Lake Panorama is a privately owned lake.
See id. § 462A.2(31).

      Lake Panorama is now about fifty years old.                 In 1970, with the

permission of the state, the Middle Raccoon River was dammed near

Panora by a group of private property owners, creating Lake Panorama. At

present, all of the property surrounding the lake is privately owned and

every owner of lakefront property is a member of the LPA. The LPA owns

the dam. The LPA also owns the bed under the lake, as well as the lake’s

only marina and boat ramp.            Use of the boat ramp is limited to LPA

members.1 The LPA has put up signs stating that Lake Panorama is a

“private lake.” The LPA also conducts its own patrols of the lake and has

its own boating regulations, which it enforces.

      However, the Middle Raccoon River still flows into the lake, and the

public can access the river at Springbrook State Park above the lake. At

the suppression hearing, a DNR officer testified that when he was on duty

in 2006 and 2007, he would put into the river at the state park so he could

enter Lake Panorama in his boat for enforcement purposes unannounced.




      1However,   as noted, the LPA rents a slip at the marina to the DNR.
                                           5

       Also, a river still flows out of the lake. There is an outlet at the dam

that allows water to keep flowing, as the Middle Raccoon River continues

south and east until it joins the South Raccoon River in Dallas County.

       At the suppression hearing, evidence was presented that the LPA

has put up a barrier at the northwest end of the lake near where the Middle

Raccoon River flows into the lake in order to catch debris.                 When the

barrier was installed, the DNR directed the LPA to move it so it would not

interfere with navigation between the river and the lake.2

       Following a hearing, the district court denied the motion. The court
concluded that the DNR has jurisdiction over Lake Panorama because it

constitutes navigable waters and is not a privately owned lake within the

meaning of Iowa Code section 462A.2. See id. § 462A.2(22), (31), (45). The

court said in part,

       As to the river feeding into the lake, Springbrook State Park,
       north of Lake Panorama, maintains a public boat ramp into
       the Middle Raccoon River. The evidence in this case supports
       the conclusion, and the court does conclude, that the Middle
       Raccoon River, at least from Springbrook State Park to Lake
       Panorama, constitutes “navigable waters”.        In fact, the
       Southwest Iowa District Supervisor of the DNR testified
       regarding the access by boat from Springbrook to the lake,
       and that the only time it was inaccessible was when the water
       was high enough that a boat could not get under the bridge at
       Fansler (County Road P18/180th Trail). The conclusion that
       the Middle Raccoon River is a navigable stream inlet to Lake
       Panorama finds further support in the definition of “artificial
       lake” at 571 Iowa Admin. Code ch. 16.1:

              “Artificial lake” means all river impoundments
              and all other impoundments of water to which the
              public has a right of access from land or from a
              navigable stream inlet. Examples are Lake
              Panorama, Lake Delhi, Lake Nashua, and Lake
              Macbride. [emphasis added]


       2Meyers   testified at the suppression hearing that the barrier now extends across
the lake so as to make it impossible for a boat like his pontoon boat to get between the
river and the lake.
                                     6

      The court then discussed the legal significance of the LPA’s actions:

      The Defendant provided evidence that the Lake Panorama
      Association claims the lake is the “largest private lake” in the
      state, that it has posted signs claiming its private nature, and
      that the LPA has attempted to barricade the north end of the
      lake where the Middle Raccoon River enters.

             The court does not find any authority for the proposition
      that posting of signs or the advertisements of littoral
      landowners has any significance in determining the rights
      granted or denied by statute. If the waters are indeed
      navigable, the barricading of such waters constitutes nothing
      more than a nuisance. See [Iowa Code] § 657.2 . . . (“The
      following are nuisances: . . . 3. The obstructing or impeding
      without legal authority the passage of any navigable river,
      harbor, or collection of water.”)

      Thereafter, Meyers stipulated to a trial on the minutes of testimony.

The court found Meyers guilty of boating while intoxicated, imposed

sentence, and dismissed the child endangerment counts.

      Meyers filed his notice of appeal, and we retained the appeal.

      II. Standard of Review.

      Our review of constitutional claims is de novo. State v. Pettijohn,

899 N.W.2d 1, 12 (Iowa 2017). However, our review is for correction of

errors at law to the extent the constitutional claims raise issues of

statutory interpretation. Id.; see State v. Harrison, 846 N.W.2d 362, 365

(Iowa 2014).
      III. Analysis.

      As noted, the blue-light prohibition applies to “the waters of this

state under the jurisdiction of the conservation commission.” Iowa Code

§ 462A.12(4). Is Lake Panorama such a water? That is the salient issue

on appeal.

      To put it another way, this case presents the question whether the
waters of Lake Panorama belong to all the people of Iowa or only to the
                                     7

group of private property owners who own the land surrounding and

underneath the lake itself.

      A. Law in Other Jurisdictions. The general rule is that even when

the bed under a navigable body of water is privately owned, the body of

water belongs to the public if the public can lawfully access that body of

water.   For example, in State v. Head, a private property owner had

dammed Black Creek, thereby creating a lake (Black’s Pond) entirely on

private property. 498 S.E.2d 389, 391 (S.C. Ct. App. 1997) (per curiam).

“No trespassing” signs were posted. Id. Nonetheless, Head launched his
boat on the creek upstream with permission and made into the lake where

he was charged with trespassing. Id. The South Carolina Court of Appeals

upheld the reversal of Head’s conviction, reasoning,

      It appears, however, that in the case of nontidal navigable
      streams, while the adjacent property owners hold title from
      their shoreline to the center of the stream bed, the public has
      an easement in use of the waterway. Thus, if a nontidal
      watercourse is navigable, then a person who legally accesses
      the watercourse, and fishes from within a boat on the
      watercourse, cannot be convicted of violating § 50–1–90, as
      such a person has a constitutional and statutory right to be
      there.

Id. at 392–93 (citations omitted). The court went on,

      [R]elevant authorities have considered a waterway navigable
      in the appropriate case if a small sport fishing boat could
      negotiate it at its ordinary stage. However, the existence of
      occasional natural obstructions to navigation, such as rapids
      or falls, or the construction of authorized or unauthorized
      artificial obstructions to navigation, such as dams, generally
      does not change the character of an otherwise navigable
      stream. Artificial lakes along navigable streams are generally
      open to public use as well, even if they were created by an
      authorized private entity and cover part of privately owned
      land.

Id. at 394–95 (citations omitted).
                                     8

      Likewise, in Bott v. Commission of Natural Resources, the Michigan

Supreme Court reasoned,

      [P]rivate lakes cannot be construed to include those having
      either a navigable inlet or a navigable outlet where all the land
      surrounding the lake is owned by a private person. To do so
      would ignore the fact that the public has lawful access to the
      water and would be inconsistent with well-reasoned prior
      cases on the subject. . . .

            ....

             . . . [I]t matters not that one may be owner in fee of all
      the land underlying and surrounding a qualifiedly navigable
      lake. . . .

            ....

            One may not trespass on private lands to reach a lake
      to exercise usage rights. However, if access to a lake may be
      obtained by use of a navigable inlet, outlet, or both, those
      members of the public having lawful access to the waterway
      may also freely boat and fish upon the lake. Whether the inlet
      or outlet is navigable will depend upon whether the waters are
      capable of being navigated by small craft propelled by oar,
      paddle or motor.

             Accordingly, we hold that lakes which are private for
      purposes of determining whether public use of the lake
      surface is permissible are limited to those lakes having no
      navigable inlet or navigable outlet, completely surrounded by
      land owned by a private person to which the public has no
      other ordinary lawful means of access. Since the presence of
      navigable inlets or outlets provides the public with a lawful
      means of access to a lake which is navigable in fact, such a
      lake cannot be determined to be wholly private. The public’s
      right to use inland waters impressed with the trust to which
      the public has lawful access may not be abrogated.

327 N.W.2d 838, 871–72 (Mich. 1982); see also Mont. Coal. for Stream

Access, Inc. v. Curran, 682 P.2d 163, 171 (Mont. 1984) (holding that a

private party may not interfere with traffic along a stream because “any

surface waters that are capable of recreational use may be so used by the

public without regard to streambed ownership or navigability for
nonrecreational purposes”); Ohio Water Serv. Co. v. Ressler, 180 N.E.2d 2,
                                         9

7 (Ohio 1962) (“[T]he exclusive right to fish even as against the public is

vested in the owner of the land underlying waters which are not legally

navigable, except where such waters are a portion of a body of water that

is legally navigable.”); Hix v. Robertson, 211 S.W.3d 423, 427–28 (Tex. App.

2006) (holding the public has a right to use a lake formed by the damming

of a statutory navigable stream).

      B. Iowa’s Statutory Provisions. Iowa Code chapter 462A appears

to mirror this general law. Section 462A.2(45) provides,

      “Waters of this state under the jurisdiction of the commission”
      means any navigable waters within the territorial limits of this
      state, and the marginal river areas adjacent to this state,
      exempting only farm ponds and privately owned lakes.

Iowa Code § 462A.2(45).3           Additionally, section 462A.2(22) defines

“navigable waters” broadly as “all lakes, rivers, and streams, which can

support a vessel capable of carrying one or more persons during a total of

six months in one out of every ten years.” Id. § 462A.2(22). Meanwhile,

chapter 462A defines a “privately owned lake” as a lake “which is not open

to the use of the general public but is used exclusively by the owners and

their personal guests.” Id. § 462A.2(31).

      Chapter 462A also declares that all flowing rivers and streams are
“public waters of the state of Iowa and subject to use by the public for

navigation purposes in accordance with law.” Id. § 462A.3A. This rule

applies regardless of who owns the land underneath: “Land underlying

flowing surface water is held subject to a trust for the public use of the

water flowing over it.” Id.4 Thus, a flowing river or stream that can support

a vessel is both “navigable” and “subject to use by the public.”

      3“Commission” refers to the natural resource commission, which is part of the

DNR. See Iowa Code § 462A.2(7).
      4This rule also applies whether or not the river or stream is “meandered.” See

Iowa Code § 462A.3A. Iowa Code section 462A.3A, in fact, assumes that the river or
                                           10

       C. Resolving the Status of Lake Panorama.                      As the foregoing

authority indicates, flowing surface water in Iowa is legally open and

available for public use regardless of who owns the land below it. The

water in the Middle Raccoon River therefore belonged to the public before

1970 when the river was dammed to form Lake Panorama. It is also clear

that the Middle Raccoon River above and below Lake Panorama remains a

water of the state today. The question is whether the 1970 dam somehow

changed things for the stretch of the river that was widened to form Lake

Panorama.
       We think not. When the dam was erected, it remained possible for

a vessel to travel down the Middle Raccoon River into Lake Panorama. And

if the river is indisputably open to the public and a boat can legally get

from there to the lake, then the lake is “open to the use of the general

public” and cannot be “used exclusively by the owners and their personal

guests.” See id. § 462A.2(31).

       Meyers relies heavily on the actions of the LPA in putting up a barrier

near the entry point of the Middle Raccoon River into Lake Panorama and

in repeatedly declaring the lake to be private property. But we agree with

the district court: If the public has a right to be there, so long as the public

enters via the Middle Raccoon River and Springbrook State Park, using

private self-help in violation of Iowa Code section 657.2 to keep the public

out does not change the status of the lake.                 Id. § 657.2; see State v.

Sorensen, 436 N.W.2d 358, 362 (Iowa 1989) (holding that the state cannot

lose title to public trust property by adverse possession); Witke v. State

Conservation Comm’n, 244 Iowa 261, 271, 56 N.W.2d 582, 588 (1953)


stream is not “meandered”; even so, the public use principle applies. See id. (stating that
use of flowing surface water “is subject to the same rights, duties, limitations, and
regulations as presently apply to meandered streams”).
                                     11

(“[A]ll persons have a right to use the navigable waters of the state, so long

as they do not interfere with their use by other citizens . . . .”); see also

Bott, 327 N.W.2d at 872 (“The public’s right to use inland waters impressed

with the trust to which the public has lawful access may not be

abrogated.”); Op. Iowa Att’y Gen. No. 96-2-3 (Feb. 6, 1996), 1996 WL
169627, at *6 (“[W]hether or not section 657.2(3) is applicable to a fence

across a non-meandered stream, such a fence could constitute a common

law nuisance by interfering with public navigation.”).

      Like the district court, we recognize that a 1970 attorney general
opinion concluded Lake Panorama would be a privately owned lake not

under state jurisdiction. 1970 Op. Iowa Att’y Gen. 503, 508 (1970). In

that opinion, the attorney general quoted the statute accurately: “[I]n order

to be exempt from state water navigation regulations imposed pursuant to

Chapter 106 [now chapter 462A], the lake must also be ‘ . . . not open to

the use of the general public but . . . used exclusively by the owners and

their personal guests.’ ” Id. at 506 (quoting Iowa Code § 106.2(12) (now

§ 462A.2(31) (2018)). The attorney general then elaborated,

             We are, therefore, of the opinion that the water of the
      proposed Lake Panorama, under the facts noted, are exempt
      from state water navigations as a “privately owned lake” if
      substantially all use thereof is limited to owners of the lake
      and their personal guests, the latter term implying a host-
      visitor relationship between the owners and particular
      visitors.

Id. at 508.

      We share the district court’s view that this attorney general opinion

misreads the statute. The statutory test is whether the lake is open to

public use or not. The test is not whether substantially all the actual users

happen to be owners of shoreline property. The district court put it well:
“A claim of ‘substantially all use’ is not equivalent to, and does not support
                                      12

a finding of, ‘not open to the use of the general public’ and use ‘exclusively’

by the owners and their guests.”        We give attorney general opinions

respectful consideration but are not bound by them. See Rilea v. Iowa

Dep’t of Transp., 919 N.W.2d 380, 391–92 (Iowa 2018); see also Renda v.

Iowa Civil Rights Comm’n, 784 N.W.2d 8, 17 (Iowa 2010) (declining to

follow an attorney general opinion). We respectfully disagree with this one.

      More significant to us is the fact that the DNR’s own administrative

regulations recognize Lake Panorama as a lake to which the public has

access and over which the DNR has jurisdiction.           In rule 571—16.1,
“artificial lake” is defined to mean “all river impoundments and all other

impoundments of water to which the public has a right of access from land

or from a navigable stream inlet. Examples are Lake Panorama, Lake

Delhi, Lake Nashua, and Lake Macbride.” Iowa Admin. Code r. 571—16.1;

see also Iowa Code § 4.6(6) (“If a statute is ambiguous, the court, in

determining the intent of the legislature, may consider among other

matters . . . [t]he administrative construction of the statute.”).         We

recognize that rule 571—16.1 may be intended to implement provisions

other than the ban on blue lights, but the DNR has been interpreting the

same operative language within chapter 462A—“waters of this state under

the jurisdiction of” the natural resources commission. Compare Iowa Code

§ 462A.4 (unnumbered vessels); id. §462A.27 (nonpermanent structures);

and id. § 462A.32(1)–(2) (buoys), with id. § 462A.12(4) (blue lights).

      We also agree with the district court that another attorney general

opinion is better reasoned and more persuasive. See 1962 Op. Iowa Att’y

Gen. 55, 55 (1962). There the attorney general concluded that privately

dug lagoons on private land that were navigable by boat from West Okoboji
Lake were themselves navigable waters under the jurisdiction of the DNR’s

predecessor. Id. Quoting the statutory definitions now in chapter 462A,
                                     13

the attorney general noted that “the water flows freely from the natural

lake into and out of the lagoons and canals.” Id. He concluded, “As these

lagoons are defined in your letter, they are under the foregoing rules of law

a portion of Lake Okoboji, even though they originally may have been

privately constructed.” Id. at 56. Here, too, water flows freely from the

Middle Raccoon River into Lake Panorama, making the latter body part of

the navigable waters.

      We do not believe Orr v. Mortvedt has any bearing on our decision.

735 N.W.2d 610 (Iowa 2007). Neither side cited Orr in their briefing. Orr
involved an excavated rock quarry that over time filled with water and

became a lake; it was surrounded on all sides by privately owned land. Id.

at 611–12. Hence, Orr involved a landlocked lake. See id. Thus, all the

analysis in Orr proceeds from the starting point that the lake was

nonnavigable. See id. Here, by contrast, the lake was created by damming

a navigable river. The river continues to be accessible to the public and

flows into the lake. Orr specifically states, “[I]f the lake at issue in this

case is navigable, the plaintiffs have no right to exclude [the defendants]

from using and enjoying any part of it.” Id. at 615. Orr deals with some

of the legal consequences of nonnavigability; it does not provide any legal

guidance regarding the status of Lake Panorama under Iowa Code

chapter 462A.

      Arguably, the LPA wants it both ways. It wants the benefits of DNR

boating law enforcement, while also keeping the lake private to its

members. We do not think Iowa’s laws permit that. If Meyers is correct,

many other boating laws would not be enforceable on the lake. See, e.g.,

Iowa Code § 462A.4 (indicating that numbering is required if the vessel is
being operated “on the waters of this state under the jurisdiction of the

commission”); id. § 462A.12(15) (requiring lifejackets for children if the
                                            14

vessel is being operated “on the waters of this state under the jurisdiction

of the commission”); id. § 462A.15(1) (requiring an observer for water

skiers under the tow of the vessel being operated “on any waters of this

state under the jurisdiction of the commission”); id. § 462A.26(3)(a)

(indicating that speed and distance regulations apply to “waters under the

jurisdiction of the commission”).

       For all these reasons, we find that Lake Panorama is not a “privately

owned lake” but falls under the DNR’s jurisdiction.5

       D. The       Glitch     in   Iowa     Code      Section 462A.12(4). As           an
alternative ground for relief, Meyers notes that the prohibition on operating

a vessel with a blue light technically applies only to “waters of this state

under the jurisdiction of the conservation commission.”                           See id.

§ 462A.12(4). The conservation commission no longer exists, having been

replaced by the natural resources commission within DNR in 1986. See

1986 Iowa Acts ch. 1245, § 1808. Thus, Meyers contends the prohibition

is a nullity.

       In the 1986 legislation, it appears an inadvertent error was made.

The word “commission” was not substituted for the words “conservation

commission” in this section, as occurred with other sections.                      See id.

§ 1826. We conclude that this clerical error does not undo the statute and

render it meaningless. See State v. Dann, 591 N.W.2d 635, 639 (Iowa

1999) (“[W]e have recognized in limited circumstances the power to

judicially construe legislative enactments in such a way as to correct

inadvertent clerical errors or omissions that frustrate obvious legislative


       5Of course, we do not suggest that the LPA or any individual property owner has
any obligation to permit public access to Lake Panorama over their land. See Larman v.
State, 552 N.W.2d 158, 161 (Iowa 1996) (stating that “the public’s right of access to public
waters is part of the public trust” but “access is protected only to the extent the land
providing such access is owned by the State”).
                                     15

intent.”); Schultze v. Landmark Hotel Corp., 463 N.W.2d 47, 49 (Iowa 1990)

(“[W]e have made changes in legislative enactments to correct inadvertent

clerical errors or omissions which frustrate obvious legislative intent.”);

Jones v. Iowa State Highway Comm’n, 207 N.W.2d 1, 4 (Iowa 1973) (“If we

were to recognize the literal language of the statute, we would be hard put

to ascribe [a]ny sensible meaning to the words . . . .”). Therefore, we reject

this argument.

      IV. Conclusion.

      For the foregoing reasons, we affirm the district’s court denial of the
motion to suppress and affirm Meyers’s conviction and sentence.

      AFFIRMED.

      All justices concur except Wiggins, C.J., and Appel, J., who dissent.
                                     16
                                                 #18–2222, State v. Meyers
WIGGINS, Justice (dissenting).

      I dissent. I part ways with the majority because I conclude Lake

Panorama is a privately owned lake as defined in Iowa Code section

462A.2(31) (2018). Section 462A.12(4)’s prohibition of displaying a blue

light does not apply because Lake Panorama is a privately owned lake.

Thus, the stop of the boat by the two officers of the Iowa Department of

Natural Resources was illegal. I reach these conclusions for the following

reasons.

      I. The Constitutional and Statutory Provisions.

      Article I, section 8 of the Iowa Constitution guarantees

      [t]he right of the people to be secure in their persons, houses,
      papers and effects, against unreasonable seizures and
      searches shall not be violated; and no warrant shall issue but
      on probable cause, supported by oath or affirmation,
      particularly describing the place to be searched, and the
      persons and things to be seized.

Iowa Const. art. I, § 8. Its federal counterpart similarly provides,

            The right of the people to be secure in their persons,
      houses, papers, and effects, against unreasonable searches
      and seizures, shall not be violated, and no Warrants shall
      issue, but upon probable cause, supported by Oath or
      affirmation, and particularly describing the place to be
      searched, and the persons or things to be seized.

U.S. Const. amend. IV.

      “Warrantless searches and seizures are per se unreasonable unless

one of several carefully drawn exceptions to the warrant requirement

applies.” State v. Pettijohn, 899 N.W.2d 1, 14 (Iowa 2017). One such

exception exists when the officer has probable cause for the stop because

the officer observed a statutory violation.    See State v. Harrison, 846
N.W.2d 362, 365 (Iowa 2014) (“When a peace officer observes a traffic
offense, however minor, the officer has probable cause to stop the driver
                                      17

of the vehicle.” (quoting State v. Mitchell, 498 N.W.2d 691, 693 (Iowa

1993))).   Another exception is when the officer has “a reasonable,

articulable suspicion that a criminal act has occurred, is occurring, or is

about to occur,” Pettijohn, 899 N.W.2d at 15 (quoting State v. Vance, 790
N.W.2d 775, 780 (Iowa 2010)), and initiates an investigatory stop “to

confirm or dispel suspicions of criminal activity through reasonable

questioning,” State v. Kreps, 650 N.W.2d 636, 641 (Iowa 2002).

      The district court found the conservation officers had probable

cause to stop Meyers’s vessel because they observed a violation of Iowa
Code section 462A.12(4).        It also concluded that the officers had

reasonable suspicion to stop Meyers’s vessel for investigatory purposes

upon observing the blue lights on the vessel.

     II. Whether the Conservation Officers Had Probable Cause to
Stop Meyers’s Vessel.

      When an officer observes a statutory violation, the officer has

probable cause to stop the vessel.      See Harrison, 846 N.W.2d at 365.

Meyers contends the commission officers could not have observed a

statutory violation of Iowa Code section 462A.12(4) because that provision

does not apply to Lake Panorama.

      Section 462A.12(4) provides, “No person shall operate on the waters
of this state under the jurisdiction of the conservation commission any

vessel displaying or reflecting a blue light or flashing blue light unless such

vessel is an authorized emergency vessel.” Iowa Code § 462A.12(4).

      Meyers contends that section 462A.12(4) does not apply in this case

because Lake Panorama is not under the jurisdiction of the commission.

For Lake Panorama to be under the jurisdiction of the commission, it must
be a “navigable water[] within the territorial limits of this state” and must

not be a farm pond or privately owned lake. Id. § 462A.2(45) (defining
                                    18

“waters of this state under the jurisdiction of the commission”). There is

no dispute that the lake constitutes a navigable water as defined in section

462A.2(22) or that it is within the territorial limits of Iowa.     See id.

§ 462A.2(22) (defining “navigable waters” as used in chapter 462A). The

parties dispute only whether Lake Panorama is a privately owned lake.

      Chapter 462A defines “privately owned lake” as

      any lake, located within the boundaries of this state and not
      subject to federal control covering navigation owned by an
      individual, group of individuals, or a nonprofit corporation
      and which is not open to the use of the general public but is
      used exclusively by the owners and their personal guests.

Id. § 462A.2(31).   Here, the parties disagree on only whether Lake

Panorama “is not open to the use of the general public but is used

exclusively by the owners and their personal guests.” Id. Accordingly, I

must consider the meaning of that language from section 462A.2(31).

      “When interpreting a statute, we seek to ascertain the legislature’s

intent.” State v. Lopez, 907 N.W.2d 112, 116 (Iowa 2018) (quoting Dakota,

Minn. & E. R.R. v. Iowa Dist. Ct., 898 N.W.2d 127, 136 (Iowa 2017),

overruled on other grounds by TSB Holdings, L.L.C. v. Bd. of Adjustment,

913 N.W.2d 1, 14 (Iowa 2018)). We look to the language used by the

legislature, not what it should or might have said.      Ramirez-Trujillo v.
Quality Egg, L.L.C., 878 N.W.2d 759, 770 (Iowa 2016). We cannot allow

legislative intent to change the meaning of a statute if the words used by

the legislature do not allow for such a meaning. See Schadendorf v. Snap-

On Tools Corp., 757 N.W.2d 330, 337 (Iowa 2008).

      If the legislature “ ‘act[s] as its own lexicographer’ by defining a

statutory term,” that definition ordinarily binds us. Pettijohn, 899 N.W.2d

at 15 (quoting Sherwin-Williams Co. v. Iowa Dep’t of Revenue, 789 N.W.2d
417, 425 (Iowa 2010)). We construe other technical words and phrases
                                    19

that “have acquired a peculiar and appropriate meaning in law . . .

according to such meaning.” Iowa Code § 4.1(38). We give all other terms

their ordinary and common meaning “according to the context and the

approved usage of the language.” Id.; accord Pettijohn, 899 N.W.2d at 16;

Second Injury Fund of Iowa v. Kratzer, 778 N.W.2d 42, 46 (Iowa 2010).

Rather than assessing just isolated words and phrases, we consider the

statute in its entirety “to ensure our interpretation is harmonious with the

statute as a whole.” Ramirez-Trujillo, 878 N.W.2d at 770.

      Then we determine whether the statute is ambiguous. Lopez, 907
N.W.2d at 116. Ambiguity occurs when reasonable minds could disagree

on the statute’s meaning, City of Waterloo v. Bainbridge, 749 N.W.2d 245,

248 (Iowa 2008), and may arise from uncertainty of particular words’

meanings or from examining all of the statute’s provisions in context with

each other, Ramirez-Trujillo, 878 N.W.2d at 770.

      When the statute’s language is “plain, clear, and susceptible to only

one meaning,” we do not search for meaning beyond the particular terms.

Bainbridge, 749 N.W.2d at 248. But when the meaning is ambiguous, we

resort to our tools of statutory construction. Lopez, 907 N.W.2d at 117;

see Iowa Code § 4.6.

      Although the Code does not define “not open to the use of the general

public but . . . used exclusively by the owners and their personal guests,”

Iowa Code § 462A.2(31), section 462A.2 provides that “use” “means to

operate, navigate, or employ a vessel,” id. § 462A.2(39). Thus, a privately

owned lake is one that is not open for the general public’s operation,

navigation, or employment of a vessel thereon but one where the exclusive

operation, navigation, or employment of a vessel thereon is by its owners
and their personal guests.
                                     20

      Assuming section 462A.2(39)’s definition of “use” applies to the

“used exclusively” language, we give “exclusively” its ordinary and common

meaning according to its context and approved usage. See Iowa Code

§ 4.1(38); Pettijohn, 899 N.W.2d at 16.         By its ordinary meaning,

exclusively means “in an exclusive manner.” Exclusively, Webster’s Third

New International Dictionary (unabr. ed. 2002).        And in this context,

exclusive can mean “excluding or having power to exclude (as by

preventing entrance or debarring from possession, participation, or use)”;

“limiting or limited to possession, control, or use (as by a single individual
or organization or by a special group or class)”; and “excluding . . . others

(as outsiders) from participation (as in an association or privilege).”

Exclusive, Webster’s Third New International Dictionary; accord Exclusive,

Black’s Law Dictionary (11th ed. 2019) (defining “exclusive” in pertinent

part as “[l]imited to a particular person, group, entity, or thing ”); see also Exclusive right, Black’s Law Dictionary (“A right vested in

one person, entity, or body to do something or be protected from

something.”).

      I also give “open” its common and ordinary meaning according to its

context and approved usage.       See Iowa Code § 4.1(38); Pettijohn, 899
N.W.2d at 16. Webster’s defines “open” in relevant part as “requiring no

special status, identification, or permit for entry or participation”; “not

restricted to a particular group or category of participants ”; “fit to be traveled over or through : presenting no serious obstacle

to passage or view”; and “available to use.” Open, Webster’s Third New

International Dictionary.

      Under Meyers’s interpretation, a lake is not open to the general
public’s use and is used exclusively by its owners and their guests when

the intended use of the lake is not for the general public and access to the
                                        21

lake is legally and actively restricted to only registered owners and their

guests regardless of the general public’s theoretical or occasional,

unauthorized access to the lake from connecting navigable waters. Under

the State’s proffered interpretation, a lake is open to the general public’s

use when the public is logistically able to access it from a connecting

navigable water and the lake’s owners are prohibited from blocking the

public’s access from the connecting navigable water. Additionally, the

district court concluded a lake is not used exclusively by its owners and

their guests if the lake’s owners lack the right to exclude others because
the lake “is an impoundment of water to which the public has a right of

access from a navigable stream inlet.” Because all three interpretations

are plausible, the statute is ambiguous, and I resort to our tools of

statutory interpretation. See Lopez, 907 N.W.2d at 117–18.

       Common law jurisprudence on property rights in water is instructive

for resolving this ambiguity. See Iowa Code § 4.6(4) (permitting court to

consider the common law when interpreting an ambiguous statute).

Under Iowa common law, whether a lake or other watercourse is privately

owned depends on who owns the lakebed and abutting lands. See, e.g.,

Orr v. Mortvedt, 735 N.W.2d 610, 616 (Iowa 2007).              Ownership of the

lakebed generally depends on whether the lake is considered navigable

under the common law.6 Id. As we acknowledged in Orr, “ ‘Navigable water

has been likened to a public highway,’ ‘used or usable as a broad highway

for commerce.’ ” Id. (first quoting McCauley v. Salmon, 234 Iowa 1020,

1022–23, 14 N.W.2d 715, 716 (1944); and then quoting Mountain Props.,

Inc. v. Tyler Hill Realty Corp., 767 A.2d 1096, 1100 (Pa. Super. Ct. 2001));

accord Estate of McFarlin v. State, 881 N.W.2d 51, 64 (Iowa 2016).

       6I
        note that whether a lake is considered navigable under common law is not the
same as whether it qualifies as a navigable water as defined in section 462A.2(22).
                                          22
       “In Iowa, the legal title to the beds of all navigable lakes to the
       high-water mark is in the state in trust for the use and benefit
       of the public.” But “[i]f a body of water is nonnavigable, it is
       privately owned by those who own the land beneath the
       water’s surface and the lands abutting it, and may be
       regulated by them.”

Orr, 735 N.W.2d at 616 (alteration in original) (citation omitted) (first

quoting State v. Nichols, 241 Iowa 952, 967, 44 N.W.2d 49, 57 (1950); and

then quoting Mountain Props., 767 A.2d at 1099–1100).

       Here, the parties do not dispute—and the only evidence in the record

to this point shows—that the land surrounding Lake Panorama and the

lakebed itself are privately owned by individuals or the Lake Panorama

Association (LPA). Thus, for purposes of this case, I presume that Lake

Panorama is not a navigable water under Iowa common law.7 See id.

       In Orr, we held that the owner of a nonnavigable lakebed “is entitled

to exclusive use and enjoyment of that portion of the nonnavigable lake

covering the lake bed [it] owns” and has the legal right to exclude

nonowners from that portion of the lake. Id. at 616, 618; see 12 Am. Jur.

2d Boats and Boating § 28, at 283 (2019) (“[A]s to private or nonnavigable

lakes, the owners of the lake bed generally have exclusive boating rights

as against the general public. The public may not use a nonnavigable

stream flowing over private land for canoeing or other uses without

consent of the landowner if no prescriptive easement has been established

. . . .” (Footnote omitted.)). We adopted this “common law rule” in Orr

primarily because it is “consisten[t] with prevailing norms of real estate

ownership in this state.” Orr, 735 N.W.2d at 618. Thus, the owner of Lake

Panorama’s lakebed—the LPA—may exclude nonowners from accessing

the lake’s waters covering the lakebed it owns. See id. at 616, 618.

       7Ofcourse, this presumption for the purposes of this case does not affect whether
Lake Panorama qualifies as a “navigable water” under Iowa Code chapter 462A. See Iowa
Code § 462A.2(22) (defining “navigable waters” as used in chapter 462A).
                                    23

      The district court concluded that whether a lake “is not open to the

use of the general public but is used exclusively by the owners and their

personal guests,” Iowa Code § 462A.2(31), depends on “whether there

exists a right to exclude all but the owners and their personal guests.” It

then concluded the LPA did not have such a right because members of the

public have a right to access Lake Panorama “from a navigable stream

inlet, the Middle Raccoon River.” The State also makes this argument on

appeal, and both relied on an Iowa attorney general opinion from 1962 to

support their conclusion.
      However, to the extent the district court and the State conclude the

LPA has no right to exclude the public from accessing the water covering

the lakebed the LPA owns, they are incorrect based on the holding of Orr.

And their reliance on the 1962 attorney general opinion is misplaced.

      The 1962 attorney general opinion addressed whether certain

lagoons connected to Lake West Okoboji were Iowa waters under the

jurisdiction of the commission. 1962 Op. Iowa Att’y Gen. 55, 55 (1962).

The lagoons were connected to the lake and were dug privately, and the

land surrounding them was privately owned. Id. But the lagoon waters

could be directly accessed by boat from the lake.        Id.   The opinion

concluded the lagoons were under the commission’s jurisdiction because

they were navigable waters (as defined in section 462A.2(45)) and were not

privately owned lakes. Id. at 55–56. That conclusion was predicated upon

a finding that the lagoons were part of Lake Okoboji under the law of

chapter 462A. See id. at 56.

      Nevertheless, the attorney general opinion has fallacies and is

distinguishable from the present case. First, the opinion completely fails
to consider the ownership rights to the lagoons. While Lake West Okoboji

is a navigable water under Iowa common law and the public generally has
                                    24

a right to access common law navigable waters, the attorney general

opinion says nothing about whether the lagoons were dug above the high-

water mark—i.e., on private property. See, e.g., Iowa Admin. Code r. 571—

13.3 (providing that Iowa “holds sovereign title in trust for the benefit of

the public to the bed[]” of Lake West Okoboji because it is a “meandered

sovereign lake[]”—i.e., “lakes which, at the time of the original federal

government surveys, were surveyed as navigable and important water

bodies and were transferred to the states upon their admission to the

union to be transferred or retained by the public in accordance with the
laws of the respective states”); Orr, 735 N.W.2d at 615–16; State v.

Sorensen, 436 N.W.2d 358, 361–63 (Iowa 1989); see also Wilcox v. Pinney,

250 Iowa 1378, 1383, 98 N.W.2d 720, 723 (1959) (defining “high-water

mark”). Private land above the high-water mark does not automatically

become part of the navigable lake’s bed—and thus have its title transferred

to the state to hold in trust for the public’s benefit—merely because the

land owner dug an artificial lagoon that connects with the navigable lake.

See Wilcox, 250 Iowa at 1382–83, 98 N.W.2d at 723 (holding title to

riparian lands passes to the state when the river gradually erodes those

lands and the river thereafter occupies the space where the lands used to

be); cf. Coulthard v. Stevens, 84 Iowa 241, 245–46, 50 N.W. 983, 984 (1892)

(holding title to riparian lands transferred to a second riparian owner by

accretion). And a statute providing otherwise effects a taking without just

compensation. See U.S. Const. amend. V; Iowa Const. art. I, § 18; see also

Kaiser Aetna v. United States, 444 U.S. 164, 179–80, 100 S. Ct. 383, 393

(1979) (holding the government cannot take the right to exclude from a

privately owned water property owner without compensation); Solomon v.
Sioux City, 243 Iowa 634, 639, 51 N.W.2d 472, 476 (1952) (indicating

riparian owner rights are constitutionally protected).    Accordingly, the
                                     25

attorney general opinion was incorrect to the extent that it concluded the

lagoons were part of Lake West Okoboji—and therefore waters of Iowa

under the commission’s jurisdiction—merely because the lagoons met the

definition of navigable waters under section 462A.2 and were connected to

and accessible from the lake, which also constituted navigable waters

under section 462A.2.

      Second, even assuming the lagoons could become common law

navigable waters upon being connected to and accessible from the

common     law   navigable   lake,   the   attorney   general   opinion   is
distinguishable from the present case. The parties do not contend, there

is nothing in the record, and there is nothing in the law that indicates the

Middle Raccoon River is a common law navigable water, unlike Lake West

Okoboji.   See Iowa Admin. Code r. 571—13.3 (excluding the Middle

Raccoon River from the list of “meandered sovereign rivers”—i.e., “rivers

which, at the time of the original federal government surveys, were

surveyed as navigable and important water bodies and were transferred to

the states upon their admission to the union to be transferred or retained

by the public in accordance with the laws of the respective states upon

their admission to the union”); see also Iowa Official Register 1971–1972,

at 395–403 (L. Dale Ahern ed.) (excluding the Middle Raccoon River from

the list of wildlife refuges, hunting and fishing areas, state parks, and

forests under the commission’s jurisdiction). Thus, Lake Panorama could

not become a common law navigable water merely because it was

constructed on, is connected to, and is accessible from a common law

nonnavigable water, the Middle Raccoon River.

      Third, the attorney general opinion is also not persuasive because it
predates Orr. One issue addressed in Orr was whether Iowa should adopt

the common law rule or civil law rule to determine the right of an owner of
                                       26

part of a nonnavigable lake’s bed to use and enjoy the entire lake. 735
N.W.2d at 616. Under the common law rule, the partial owner is entitled

to the exclusive use and enjoyment of the portion of the nonnavigable lake

over the lakebed he or she owns. Id. Under the civil law rule, a partial

owner is entitled to reasonably use and enjoy the entire lake. Id. at 616–

17. We adopted the common law rule. Id. at 618.

      One party in Orr argued that the legislature had already codified the

civil law rule in chapter 455B. Id. at 617–18. Chapter 455B identifies

when water is public. Iowa Code § 455B.262(3) (“Water occurring in a
basin or watercourse, or other body of water of the state, is public

water . . . .”); accord Orr, 735 N.W.2d at 617. And it defines “watercourse”

as “any lake, river, creek, ditch, or other body of water or channel having

definite banks and bed with visible evidence of the flow or occurrence of

water, except lakes or ponds without outlet to which only one landowner

is riparian.”    Iowa Code § 455B.261(17).          We noted chapter 455B

“expresses the State’s policy to protect lives and property from floods and

to   promote    the   orderly   development,    wise   use,   protection,   and

conservation of the State’s water resources.”       Orr, 735 N.W.2d at 617;

accord Iowa Code § 455B.262(1). However, because chapter 455B does

not expressly address the nature and extent of the property interests of

the owners of nonnavigable watercourses, we concluded chapter 455B

does not prescribe those property rights. Orr, 735 N.W.2d at 617.

      Similarly, chapter 462A identifies when water is public. See Iowa

Code § 462A.3A (“Water occurring in any river, stream, or creek having

definite banks and bed with visible evidence of the flow of water is flowing

surface water and is declared to be public waters of the state of Iowa . . . .”).
Although chapter 462A does not define “river,” “stream,” or “creek,” under

the common law, “stream” was often used as a “catch-all” term and could
                                     27

refer to natural lakes. See, e.g., Noyes v. Collins, 92 Iowa 566, 568, 61
N.W. 250, 250–51 (1894); cf. Orr, 735 N.W.2d at 617 (quoting section

455B.261(17)’s definition of watercourse). But as an artificial lake is not

a river, stream, natural lake, or creek, section 462A.3A does not address

the nature and extent of the property interests of the private owners of an

artificial nonnavigable lake, such as Lake Panorama. See Orr, 735 N.W.2d

at 617.

      Admittedly, Orr concerned a landlocked nonnavigable lake. Id. at

616–18. However, the authorities it cited in support of its legal holdings
are unconcerned with whether the water body at issue is landlocked. See

Wehby v. Turpin, 710 So. 2d 1243, 1246–50 (Ala. 1998); Ace Equip. Sales,

Inc. v. Buccino, 869 A.2d 626, 632–35 (Conn. 2005); Anderson v. Bell, 433
So. 2d 1202, 1204–07 (Fla. 1983); Lanier v. Ocean Pond Fishing Club, Inc.,

322 S.E.2d 494, 496 (Ga. 1984); Sanders v. De Rose, 191 N.E. 331, 332–

34 (Ind. 1934); Nichols, 241 Iowa at 966–68, 44 N.W.2d at 57–58;

McCauley, 234 Iowa at 1022, 14 N.W.2d at 716; Peck v. Alfred Olsen

Constr. Co., 216 Iowa 519, 522–27, 245 N.W. 131, 134–37 (1932); Black v.

Williams, 417 So. 2d 911, 911–12 (Miss. 1982); Smoulter v. Boyd, 58 A.
144, 146–47 (Pa. 1904); Mountain Props., 767 A.2d at 1099–1101; White’s

Mill Colony, Inc. v. Williams, 609 S.E.2d 811, 815–17, 820 (S.C. Ct. App.

2005); Monroe v. State, 175 P.2d 759, 761–62 (Utah 1946); Wickouski v.

Swift, 124 S.E.2d 892, 895 (Va. 1962); Ours v. Grace Prop., Inc., 412 S.E.2d
490, 493–95 (W. Va. 1991). Thus, the landlocked nature of the lake in Orr

should not, alone, preclude application of Orr to a nonlandlocked lake.

      That conclusion makes sense when reading the statutory definition

of “privately owned lakes” in the context of the statutory definition of “farm
ponds.” The legislature defined “farm ponds” as “a body of water wholly

on the lands of a single owner, or a group of joint owners, which does not
                                      28

have any connection with any public waters and which is less than ten

surface acres.” Iowa Code § 462A.2(15) (emphasis added). The legislature

enacted this definition of farm pond at the same time it enacted the

definition of privately owned lakes at issue in this case. See 1961 Iowa

Acts ch. 87, § 2 (codified as amended at Iowa Code § 462A.2 (2018)). If the

legislature intended for privately owned lakes to only include those that

are not connected to any public waters, then it would have said so like it

did in the definition of farm pond.

      Finally, there are a few administrative regulations that discuss Lake
Panorama, but I do not think they are persuasive regarding our task of

interpreting privately owned lakes as defined in chapter 462A.       Rules

571—16.1 and 16.4 are part of the regulation chapter on docks and other

structures “on public waters.” See Iowa Admin. Code ch. 571—16. In rule

571—16.1, the natural resource commission defined “artificial lake” to

mean “all river impoundments and all other impoundments of water to

which the public has a right of access from land or from a navigable stream

inlet. Examples are Lake Panorama, Lake Delhi, Lake Nashua, and Lake

Macbride.” Id. r. 571—16.1. And rule 571—16.4 establishes the criteria

and procedures for obtaining certain dock permits. The rules are intended

to implement Iowa Code sections 461A.4, 461A.11, 461A.18, 462A.27, and

462A.32.

      Nevertheless, I do not believe that either rule either (1) gives the

commission jurisdiction over Lake Panorama or (2) means Lake Panorama

is not a privately owned lake. All five of the Iowa Code sections the rules

are intended to implement apply only to waters under the jurisdiction of

the commission.     See, e.g., Iowa Code § 461A.4(1)(a) (prohibiting any
person from constructing a pier or similar structure “upon or over any

state-owned or state-managed land or water under the jurisdiction of the
                                      29

commission” (emphasis added)); id. § 461A.11 (providing the commission

may accept gifts of land or other property and discussing the jurisdiction

of land adjacent to a meandered stream or lake that has been gifted to the

public but not to the jurisdiction of a specific agency); id. § 461A.18

(“Jurisdiction over all meandered streams and lakes of this state and of

state lands bordering thereon, not now used by some other state body for

state purposes, is conferred upon the commission.”); id. § 462A.27

(providing for the removal of nonpermanent structures from the waters

under the jurisdiction of the commission); id. § 462A.32 (providing rules
for buoys on waters under the jurisdiction of the commission). The natural

resource commission cannot circumvent the statutory definition of “waters

of this state under the jurisdiction of the commission” in chapter 462A in

order to dictate that the public has a right to access Lake Panorama by

rule. Iowa Code § 462A.2(45) (definition of “waters of this state under the

jurisdiction of the commission”); Iowa Admin. Code r. 571—16.1

(definitions of “artificial lake” and “public water body”).

      In sum, under Iowa common law, when a lakebed is privately owned,

the owner may exclude nonowners from the waters covering that portion

of the lakebed owned by that private owner. Whether the waters covering

that privately owned lakebed are accessible by nonowners from connecting

waters or other portions of the lake does not affect the private owner’s right

to exclude nonowners.      Accordingly, under Iowa common law, waters

covering a privately owned lakebed are not, by default, open to the use of

the general public merely because the general public is logistically able to

float into those waters from connecting waters.

      Applying the above analysis to this case reveals that Lake Panorama
is “not open to the use of the general public but is used exclusively by the
                                     30

owners and their personal guests.” Iowa Code § 462A.2(31). Accordingly,

it is a privately owned lake under section 462A.2(31).

      Because Lake Panorama is a privately owned lake under section

462A.2(31), it cannot be under the jurisdiction of the commission and

section 462A.12(4) does not apply to it. Consequently, the officers could

not have observed Meyers violating section 462A.12(4) and, therefore, their

alleged basis for probable cause to stop Meyers’s vessel is without merit.

      I note that my holding does not mean that boaters can boat while

intoxicated on private lakes that are not under the commission’s
jurisdiction. Section 462A.14 provides that a person commits the offense

of boating while intoxicated if that person operates a boat while intoxicated

“on the navigable waters of this state.”          Id. § 462A.14(1); see id.

§ 462A.2(22) (defining “navigable waters” as used in chapter 462A as “all

lakes, rivers, and streams, which can support a vessel capable of carrying

one or more persons during a total of six months in one out of every ten

years”). In contrast to section 462A.12(4)—the blue light prohibition—

section 462A.14’s applicability is not limited to the waters of this state

under the commission’s jurisdiction.        Compare id. § 462A.12(4) (“No

person shall operate on the waters of this state under the jurisdiction of the

conservation commission any vessel displaying or reflecting a blue light

. . . .” (Emphasis added.)), with id. § 462A.14(1) (“A person commits the

offense of operating a motorboat or sailboat while intoxicated if the person

operates a motorboat or sailboat on the navigable waters of this state in

any of the following conditions . . . .” (Emphasis added.)).

      In this case, the only basis for the stop was a violation of section

462A.12(4)’s blue light prohibition. But because the applicability of that
provision is expressly limited to only the waters of this state under the

commission’s jurisdiction and Lake Panorama is not such a water,
                                     31

Meyers’s display of blue lights while boating on Lake Panorama did not

give the officers a constitutional basis to stop Meyers.

     III. Whether the Officers Had Reasonable Suspicion to Stop
Meyers’s Vessel.

      Meyers argues the officers lacked reasonable suspicion to stop his

vessel because there was no indication that the purpose of the stop was to

investigate criminal activity—i.e., “confirm or dispel suspicions of criminal

activity through reasonable questioning.” Krebs, 650 N.W.2d at 641.

      A stop based on reasonable suspicion is often described as a “Terry

stop” or an “investigatory stop.” E.g., State v. Tyler, 830 N.W.2d 288, 297–

98 (Iowa 2013); State v. Vance, 790 N.W.2d 775, 780–81 (Iowa 2010).

Reasonable suspicion justifies a warrantless stop to investigate a crime.

Tyler, 830 N.W.2d at 298. “The principal function of an investigatory stop

is to resolve the ambiguity as to whether criminal activity is afoot.” Vance,
790 N.W.2d at 780 (quoting State v. Richardson, 501 N.W.2d 495, 497

(Iowa 1993)). Thus, an investigatory stop based on reasonable suspicion

may be constitutional even if the stop does not reveal any unlawful

conduct.   Id.   However, as we noted in Tyler, the officer conducting a

reasonable suspicion stop must expect to learn information about the

suspected criminal activity:

      [I]f the officer has a legitimate expectation of investigatory
      results, the existence of reasonable suspicion will allow the
      stop—if the officer has no such expectations of learning
      additional relevant information concerning the suspected
      criminal activity, the stop cannot be constitutionally
      permitted on the basis of mere suspicion.
830 N.W.2d at 298 (quoting 4 Wayne R. LaFave, Search and Seizure: A

Treatise on the Fourth Amendment § 9.3(a), at 482 (5th ed. 2012)
[hereinafter LaFave]). Moreover, if the stop cannot facilitate “immediate

investigation [of the suspected criminal activity] through temporarily
                                     32

maintaining the status quo,” id. (quoting 4 LaFave § 9.3(a), at 482), then

the stop is not valid even if the officer had “a reasonable, articulable

suspicion that a criminal act has occurred, is occurring, or is about to

occur,” Pettijohn, 899 N.W.2d at 15 (quoting Vance, 790 N.W.2d at 780).

      Here, the officers did not have an investigatory purpose for stopping

Meyers’s vessel.   The record reveals that they stopped Meyers’s vessel

specifically because they believed his boat’s display of blue lights violated

Iowa Code section 462A.12(4). The State has made no showing that the

officers stopped the vessel to investigate whether the vessel was indeed
displaying blue lights. Nor has the State made a showing that the officers

were “attempting to actively investigate whether a[nother] crime was

occurring and that [the] seizure was required in order to accomplish that

purpose.” Tyler, 830 N.W.2d at 298. Accordingly, the State cannot rely

on reasonable suspicion to justify the stop of Meyers’s vessel.

     IV. Whether the Officers’ Lack of Probable Cause Is Excusable
Because the Officers Made an Objectively Reasonable Mistake of Law.

      The State argues that even if section 462A.12(4) does not apply to

Lake Panorama and, therefore, the officers based the stop on a mistake of

law, this court should reject our precedent under article I, section 8 of the

Iowa Constitution, adopt the United States Supreme Court’s approach in
Heien v. North Carolina, 574 U.S. 54, 60–61, 135 S. Ct. 530, 536 (2014),

and hold an officer’s objectively reasonable mistake of law can justify a

stop. Although Heien held an objectively reasonable mistake of law may

provide reasonable suspicion to support an investigatory stop—not

probable cause to support a noninvestigatory stop—the State appears to

request this court adopt and apply the Heien approach to questions of
probable cause as well as to questions of reasonable suspicion. See id.
                                    33

      We have held a mistake of law does not excuse a lack of probable

cause and could not justify a stop under article I, section 8 of the Iowa

Constitution. Tyler, 830 N.W.2d at 294. One year after we decided Tyler,

the Supreme Court decided Heien, holding a reasonable mistake of law

could support reasonable suspicion for a stop. 574 U.S. at 65–67, 135

S. Ct. at 539–40. In two subsequent cases, we acknowledged the Heien

decision but noted that Heien did not affect Tyler’s holding under the Iowa

Constitution and that Heien would be inconsistent with our rejection of

the good-faith exception in State v. Cline, 617 N.W.2d 277, 292–93 (Iowa
2000), abrogated on other grounds by State v. Turner, 630 N.W.2d 601, 606

n.2 (Iowa 2001). See State v. Scheffert, 910 N.W.2d 577, 585 n.2 (Iowa

2018); State v. Coleman, 890 N.W.2d 284, 298 n.2 (Iowa 2017).

      “Stare decisis alone dictates continued adherence to our precedent

absent a compelling reason to change the law.”          Book v. Doublestar

Dongfeng Tyre Co., 860 N.W.2d 576, 594 (Iowa 2015). It requires “the

highest possible showing that a precedent should be overruled before

taking such a step.” Brewer-Strong v. HNI Corp., 913 N.W.2d 235, 249

(Iowa 2018) (quoting McElroy v. State, 703 N.W.2d 385, 394 (Iowa 2005)).

We must undertake the task of reexamining our precedent “only for the

most cogent reasons and with the greatest caution.” State v. Brown, 930
N.W.2d 840, 854 (Iowa 2019) (quoting Kiesau v. Bantz, 686 N.W.2d 164,

180 (Iowa 2004) (Cady, J., dissenting), overruled on other grounds by Alcala

v. Marriott Int’l Inc., 880 N.W.2d 699, 708 & n.3 (Iowa 2016)).

      The State provides three reasons for adopting Heien: (1) our article I,

section 8 jurisprudence rejecting that approach predated Heien; (2) Tyler

relied on State v. Louwrens, 792 N.W.2d 649 (Iowa 2010), for its holding,
but the Louwrens special concurrence anticipated Heien’s reasoning; and
                                      34

(3) adopting Heien would not be inconsistent with our holding in Cline. I

do not find these three reasons persuasive.

      The first two reasons are not persuasive because Louwrens, upon

which Tyler relied, provides compelling reasons to hold that a mistake of

law cannot justify a stop.     In Louwrens, we acknowledged that great

deference is given to an officer’s assessment of the facts and, as long as

that assessment is objectively reasonable, probable cause is established

regardless of the officer’s subjective motivations. 792 N.W.2d at 652–53.

This deference is in large part because of “the recognition that officers are
generally in a superior position, relative to courts, to evaluate those facts

and their significance.”     Heien, 574 U.S. at 72, 135 S. Ct. at 543

(Sotomayor, J., dissenting). However, “the flip side of that leeway is that

the legal justification [to conduct searches and seizures] must be

objectively grounded.”     Louwrens, 792 N.W.2d at 653 (quoting United

States v. Miller, 146 F.3d 274, 279 (5th Cir. 1998)). No mistake of law—

reasonable or otherwise—is objectively grounded. See id.; see also United

States v. Chanthasouxat, 342 F.3d 1271, 1279 (11th Cir. 2003); Miller, 146
F.3d at 279.

      The law is the law. It is not susceptible to a reasonableness inquiry,

especially not in the criminal context. See, e.g., State v. Nicoletto, 845
N.W.2d 421, 427 (Iowa 2014) (acknowledging the “longstanding rule of

narrowly construing criminal statutes”), superseded on other grounds by

statute, 2014 Iowa Acts ch. 1114, § 1 (codified as amended at Iowa Code

§ 709.15(1)(f)). It is axiomatic that judicial interpretation of a statute does

not change the law codified in that statute but merely declares what the

statute says; otherwise, there would be a separation of powers issue. See,
e.g., Hansen v. Haugh, 260 Iowa 236, 241, 149 N.W.2d 169, 172 (1967)

(“It is not the function of courts to legislate and they are constitutionally
                                      35

prohibited from doing so.” (citing Iowa Const. art. III, § 1)); Koehler v. Hill,

60 Iowa 603, 663, 15 N.W. 609, 639 (1883) (Beck, J., dissenting)

(“[D]ecisions of courts do not make law, but simply declare what the law

is. The judicial theory is that the law as declared by the courts existed

and was of force before the decision, and is to be applied to all rights

existing and transactions occurring before the decision was made.”). In

this way, a court’s interpretation of a statute applies retroactively and a

law enforcement officer’s erroneous understanding of the law is not an

objectively grounded legal justification for a search or seizure.
      Additionally, Justice Sotomayor’s dissent in Heien reiterated many

of the reasons for our decision in Louwrens. And these reasons are not

adequately countered by the Heien majority, concurrence, or the special

concurrence in Louwrens. This is especially true regarding the practical

realities of the Heien majority’s holding.

      Both the Heien dissent and Louwrens acknowledge the deference

given to law enforcement’s factual assessments as well as the tempering

of that deference by requiring the legal justification be objectively

grounded. See Heien, 574 U.S. at 72–73, 135 S. Ct. at 542–43; Louwrens,
792 N.W.2d at 652–53. Both conclude that deference is given only to

factual assessments but not to legal determinations and that mistakes of

law are not objectively grounded. See Heien, 574 U.S. at 73, 135 S. Ct. at

543; Louwrens, 792 N.W.2d at 653.

      Justice Sotomayor acknowledges that traffic-type stops can be

“annoying, frightening, and perhaps humiliating.” Heien, 574 U.S. at 73,

135 S. Ct. at 543 (quoting Terry v. Ohio, 392 U.S. 1, 25, 88 S. Ct. 1868,

1882 (1968)). But she wonders “how a citizen seeking to be law-abiding
and to structure his or her behavior to avoid these invasive, frightening,

and humiliating encounters could do so” if officers can “effect seizures so
                                     36

long as they can attach to their reasonable view of the facts some

reasonable legal interpretation (or misinterpretation) that suggests a law

has been violated.” Id. at 74, 135 S. Ct. at 543–44.

      Justice Sotomayor also acknowledges that officers may confront

situations in which the application of a statute is unclear. Id. at 79, 135

S. Ct. at 546.   But she—rightfully—wonders “why an innocent citizen

should be made to shoulder the burden of being seized whenever the law

may be susceptible to an interpretive question.” Id.

      Sometimes a statute is ambiguous and law enforcement must make
a best guess as to its meaning.       And sometimes, that best guess is

incorrect.   Law enforcement should not get the benefit of something

because they happened to guess wrong when, if they had guessed

correctly, they would not be entitled to that benefit. See Louwrens, 792
N.W.2d at 653 (noting that adopting a good-faith mistake-of-law exception

would remove the incentive for officers to make sure they properly comply

with and understand the law); see also Heien, 574 U.S. at 79, 135 S. Ct.

at 546 (questioning why it is appropriate to place the burden of a statute’s

ambiguity on individuals); Louwrens, 792 N.W.2d at 653 (questioning why

it is appropriate to hold a statute’s ambiguity against the defendant); cf.

Cline, 617 N.W.2d at 290 (finding the exclusionary rule deters lax

government practices in all three branches).

      The State’s third reason is not persuasive because Heien is

inconsistent with our holding in Cline. In Cline, we declined to adopt the

good-faith exception to the exclusionary rule under article I, section 8. 617
N.W.2d at 283.     The exclusionary rule prohibits the state from using

evidence gained through an unconstitutional search or seizure in the
criminal prosecution of the defendant.     See id. (citing Weeks v. United

States, 232 U.S. 383, 393–94, 34 S. Ct. 341, 344–45 (1914)).
                                     37

      Under Fourth Amendment jurisprudence, the purpose of the rule is

to deter police misconduct, and it is not “a personal constitutional right of

the party aggrieved.” Id. at 284 (quoting United States v. Calandra, 414
U.S. 338, 348, 94 S. Ct. 613, 620 (1974)). Whether the exclusionary rule

applies is “an issue separate from the question whether the Fourth

Amendment rights of the party seeking to invoke the rule were violated by

police conduct.” United States v. Leon, 468 U.S. 897, 906, 104 S. Ct. 3405,

3412 (1984) (quoting Illinois v. Gates, 462 U.S. 213, 223, 103 S. Ct. 2317,

2324 (1983)).
      The good-faith exception is an exception to the exclusionary rule

under Supreme Court precedent. Id. at 913, 104 S. Ct. at 3415. In Leon,

the Court adopted the good-faith exception to allow the prosecution to offer

evidence seized by officers who reasonably relied on a warrant that was

ultimately determined to be invalid. Id. at 922, 104 S. Ct. at 3420. And

in Illinois v. Krull, the Court applied the good-faith exception and did not

require suppression of evidence from a warrantless search authorized by

a state statute that was subsequently declared unconstitutional. 480 U.S.
340, 349–50, 107 S. Ct. 1160, 1167 (1987).         In both situations, the

exception’s applicability depended on whether the officer’s reliance on the

warrant or statute was reasonable. Leon, 468 U.S. at 922–23, 104 S. Ct.

at 3420–21; see Krull, 480 U.S. at 349–50, 107 S. Ct. at 1167.

      In Cline, we rejected the good-faith exception under article I, section

8 because we found the Court’s reasoning in Leon and Krull faulty. Cline,
617 N.W.2d at 288–93. First, we disagreed with the Court that the rule’s

sole purpose is to deter police misconduct. Id. at 289–90. Instead, we

concluded the rule also serves as a remedy for the constitutional violation
and protects the integrity of the courts by keeping them from condoning

the constitutional violation and “allow[ing] law enforcement to enjoy the
                                        38

benefits of the illegality.”   Id.    We also noted that the rule “serves a

deterrent function even when the police officers act in good faith” and,

therefore, “to adopt a good faith exception would only encourage lax

practices by government officials in all three branches of government.” Id.

at 290.

      Next, we highlighted several undesirable consequences of the good-

faith exception. Id. at 290–92. We reasoned that allowing the results of

an unconstitutional search or seizure to be introduced “would effectively

defeat the purpose of the search and seizure clause” because the exception
replaces the probable-cause standard with a “close enough is good

enough” standard. Id. at 290 (quoting State v. Marsala, 579 A.2d 58, 68

(Conn. 1990)). We also acknowledged that adoption of the exception would

leave those subjected to an unconstitutional search and seizure based on

good faith without any remedy. Id. at 291. Notably, we did recognize that

the exclusionary rule does not cure the constitutional violation, but it is

nonetheless the best remedy available.          Id. at 289.   We were further

concerned that adoption of the exception would allow courts to bypass the

constitutional   inquiry—i.e.,       whether   the   search   or     seizure   was

constitutional—and uphold the admission of the evidence based on the

officer’s good faith.   Id. at 291–92.       We noted this would lead to less

guidance for law enforcement and judicial officers on the parameters of

reasonable searches and seizures and would gradually erode the

constitutional protection. Id.

      Third, we identified the fallacies with the Leon Court’s cost-benefit

analysis. Id. at 292. We noted the Court’s conclusion that the costs of

exclusion would be substantial was not supported by studies attempting
to qualify the number of prosecutions that were adversely affected by

exclusion of unconstitutionally obtained evidence.             Id.     But more
                                     39

importantly, we clarified that the costs of exclusion are properly attributed

to the constitutional provision, not the exclusionary rule. Id.

      We concluded by        finding that the     good-faith exception is

incompatible with article I, section 8. Id. at 292–93. We affirmatively

stated,

      We believe that the only effective way to ensure that this right
      is more than mere words on paper is to exclude illegally
      obtained evidence. The reasonableness of a police officer’s
      belief that the illegal search is lawful does not lessen the
      constitutional violation. . . .   This court will simply not
      “condone and approve a clear and known violation of a
      fundamental constitutional right in order to sustain a
      conviction that we think correct.” To do so would elevate the
      goals of law enforcement above our citizens’ constitutional
      rights, a result not supported by any principle of
      constitutional law.

Id. (quoting State v. McClelland, 164 N.W.2d 189, 200 (Iowa 1969) (Becker,

J., dissenting), overruled in part by State v. Bester, 167 N.W.2d 705, 707–

08 (Iowa 1969)).

      The principles elucidated in and the reasoning of Cline apply with

the same force to what is essentially a proposed good-faith mistake-of-law

exception to article I, section 8’s probable-cause requirement. This is so

even though the mistake-of-law inquiry goes to whether the search or

seizure was constitutional, whereas the good-faith exception to the
exclusionary rule goes to whether there is a remedy for an unconstitutional

search or seizure. See Heien, 574 U.S. at 74–75, 135 S. Ct. at 544–45.

      Adopting such an exception would replace the probable-cause

standard with a “close enough is good enough” standard. Cline portends

that close is only good enough in horseshoes and hand grenades, not when

it comes to complying with constitutional requirements. See 617 N.W.2d
at 290–91.
                                      40

      And    most   importantly,    Cline   specifically   stated   that   “[t]he

reasonableness of a police officer’s belief that the illegal search [or seizure]

is lawful does not lessen the constitutional violation.” Id. at 292. The fact

of the matter is that the officers stopped Meyers’s vessel without probable

cause (or reasonable suspicion). That should be the end of the inquiry of

whether the stop violated article I, section 8.

      The State has not persuaded me that we should abandon our

recently reaffirmed precedent when there has been no showing that that

precedent is fallible. At most, the State attacks our precedent by noting
that Meyers’s case is one where it is difficult to discern between a mistake

of law and a mistake of fact. However, assuming that is true, the State

does not explain why that fact in this one case should compel us to

overturn our precedent. It is axiomatic that we decide the law not only for

the case presently before, but for future cases as well. The State has not

demonstrated—or even truly argued—that our current approach has

repeatedly proven unworkable because it is too difficult to distinguish

mistakes of fact and mistakes of law.

      Other procedural mechanisms are available to the State to get

around an officer’s mistake of law. For example, the State is not limited

to only the officer’s stated reasons for the stop when arguing there was

probable cause or reasonable suspicion but may proffer various alternative

reasons for why the stop was justified. Tyler, 830 N.W.2d at 295; State v.

Heminover, 619 N.W.2d 353, 357 (Iowa 2000), abrogated on other grounds

by Turner, 630 N.W.2d at 606 n.2; see Brown, 930 N.W.2d at 847.

Similarly, subject to waiver and error preservation rules, a district court

and the reviewing appellate court may also rely on any of the proffered
alternative reasons in concluding there was probable cause or reasonable

suspicion. See Tyler, 830 N.W.2d at 295; see also Hawkeye Foodserv.
                                      41

Distribution, Inc. v. Iowa Educators Corp., 812 N.W.2d 600, 609–10 (Iowa

2012). Accordingly, the State can show the stop was justified in spite of

the mistake of law.

      Relatedly, law enforcement face no punishment for a good faith

mistake of law such that adopting a good-faith mistake-of-law exception

to the probable-cause requirement is necessary to protect officers. See

Heien, 574 U.S. at 75, 135 S. Ct. at 544. And it is likely such an officer

would have a defense against any claim of civil liability. See id.; Baldwin

v. City of Esterville, 915 N.W.2d 259, 260–61 (Iowa 2018); see also Cline,
617 N.W.2d at 291.

      Finally, our decision not to overturn our precedent is consistent with

our sister states that have not overturned their prior holdings under their

state constitutions after Heien. See, e.g., State v. Pettit, 406 P.3d 370, 375–

76 (Idaho Ct. App. 2017) (among other things, holding that the Idaho

Constitution does not contain a good-faith exception for an officer’s

mistake of law and explaining that adopting Heien would be inconsistent

with the Idaho Supreme Court’s rejection of the good-faith exception under

the Idaho Constitution); State v. Heilman, 342 P.3d 1102, 1106 n.5 (Or.

Ct. App. 2015) (noting the trial court would be incorrect if it had thought

the officer’s good-faith mistake of law gave the officer probable cause to

stop the defendant); cf. State v. Scriven, No. A–5680–13T3, 2015 WL
773824, at *3–4 (N.J. Super. Ct. App. Div. Feb. 25, 2015) (per curiam)

(continuing to rely on pre-Heien New Jersey Superior Court precedent to

conclude the officer’s good-faith mistaken interpretation of the statute did

not justify the otherwise illegal stop), aff’d on other grounds by 140 A.3d
535, 538 (N.J. 2016) (declining to reach Heien issue); State v. Sutherland,
176 A.3d 775, 776 (N.J. 2018) (again declining to reach Heien issue); State

v. Tercero, 467 S.W.3d 1, 10–11 (Tex. App. 2015) (declining to adopt Heien
                                       42

as an exception to a state rule of procedure that prohibited admission of

evidence obtained unconstitutionally); State v. Brown, 432 P.3d 1241,

1249 (Wash. Ct. App.) (predicting that the Washington Supreme Court

would not allow a mistake of law to supply reasonable suspicion because

that court has stated that the Washington Constitution goes further than

the Fourth Amendment and “requires actual authority of law before the

State may disturb the individual’s private affairs”), rev’d on other grounds

by 454 P.3d 870, 871 (Wash. 2019).

      I conclude we should not overrule Tyler.      Therefore, the officers’
mistake of law regarding section 462A.12(4)’s applicability does not

provide the necessary probable cause to justify their stop of Meyers’s

vessel and the stop violated article I, section 8. The district court should

have granted Meyers’s motion to suppress under the Iowa Constitution.

      Appel, J., joins this dissent.